EXHIBIT 10.36

INTERNATIONAL DISTRIBUTION AGREEMENT BETWEEN

CONOR MEDSYSTEMS IRELAND LTD.

AND

INTERVENTIONAL TECHNOLOGIES LIMITED

THIS INTERNATIONAL DISTRIBUTION AGREEMENT (the “Agreement”) is made and entered
into as of April 1, 2006, by and between CONOR MEDSYSTEMS IRELAND LTD., an Irish
corporation having its offices at IDA Business and Technology Park, Garrycastle,
Athlone, County Westmeath, Ireland (“Conor”), and INTERVENTIONAL TECHNOLOGIES
LIMITED, an Indian corporation having its offices in Mumbai, India 201, Steel
House, 2nd Floor 24, Mahal Industrial Estate, Mahakali Caves Road, Andheri(E)
Mumbai-400 093 (the “Distributor”).

WITNESSETH:

WHEREAS, Conor owns certain proprietary drug-eluting stent products and related
technology;

WHEREAS, Distributor desires an exclusive right to distribute a certain product
in India, Pakistan, Bangladesh, Sri Lanka, Kenya, and Tanzania;

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and intending to be legally bound hereby, the parties mutually agree
as follows:

1. PRODUCT AND TERRITORY.

(a) Appointment. Subject to the terms and conditions of this Agreement, Conor
hereby appoints Distributor on an exclusive basis as its sole distributor in the
Territory (as defined below) for the sale of the product listed in Exhibit A
(the “Product”) during the term of this Agreement.

(b) Territory. Conor is appointing Distributor hereunder with respect to the
resale of the Product to any purchasers whose principal place of business is
located in India, Pakistan, Bangladesh, Sri Lanka, Kenya, and Tanzania (the
“Territory”).

(c) Activities outside the Territory. Distributor shall refrain from
establishing or maintaining any branch, warehouse or distribution facility for
the Product outside of the Territory. Distributor shall not engage in any
advertising or promotional activities relating to the Product directed primarily
to customers outside the Territory. Distributor shall not solicit orders from
any prospective purchaser with its principal place of business located outside
the Territory. Distributor shall not sell any Product to a purchaser if
Distributor knows or has reason to believe that such purchaser intends to remove
such Product from the Territory.

(d) Requests from outside the Territory. If Distributor receives any order from
a prospective purchaser whose principal place of business is located outside the
Territory, Distributor shall immediately refer that order to Conor. Distributor
shall not accept any such orders. Distributor may not deliver or tender (or
cause to be delivered or tendered) any Product outside of the Territory.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1.



--------------------------------------------------------------------------------

(e) Expansion of Products and Territory. Conor reserves the right, in its sole
discretion, at any time upon thirty (30) days’ prior written notice to
Distributor, to expand or reduce in any manner the Product which is covered by
this Agreement. Conor also reserves the right, in its sole discretion, at any
time upon thirty (30) days’ prior written notice to Distributor, to expand or
reduce in any manner the Territory, as defined in this Agreement.

(f) Change of Control of Distributor. In the event of a Change of Control of
Distributor, Conor shall have the right to appoint an additional distributor for
the Territory, and the distributorship granted to Distributor in Section 1(a)
shall automatically convert from an exclusive appointment to a co-exclusive
appointment. For the purpose of this Section 1(f), “Change of Control of
Distributor” shall mean (i) any consolidation or merger of Distributor with or
into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of Distributor immediately prior to
such consolidation, merger or reorganization, represents less than fifty percent
(50%) of the voting power of the surviving entity (or, if the surviving entity
is a wholly owned subsidiary, its parent) immediately after such consolidation,
merger or reorganization; or (ii) any transaction or series of related
transactions to which Distributor is a party in which more than fifty percent
(50%) of Distributor’s voting power is transferred to a third party; or
(iii) the consummation of a sale of all or substantially all of the assets of
Distributor in any transaction or series of related transactions, other than a
sale of all or substantially all of the assets of Distributor to an entity, more
than fifty percent (50%) of the combined voting power of the voting securities
of which are owned by shareholders of Distributor in substantially the same
proportions as their ownership of Distributor immediately prior to such sale.

2. PRICES AND PAYMENT.

(a) Ordering. Distributor shall order the Product from Conor by submitting a
written purchase order identifying the requested delivery date(s) and any
export/import information required to enable Conor to fill the order. All orders
for the Product are subject to acceptance by Conor. Conor shall have no
liability to Distributor with respect to purchase orders which are not accepted;
provided, however, that Conor will not unreasonably reject any purchase order
for the Product that meets the requirements of this Section 2(a) and that does
not request any modifications or additions to the Product.

(b) Pricing by Conor. If a purchase order is accepted in accordance with
Section 2(a) above, the price for the Product covered by such purchase order
shall be in euros in accordance with the Product and Price List set forth in
Exhibit A. Conor may from time to time amend Exhibit A to change those prices,
such change being effective immediately upon Distributor’s receipt of notice
thereof; provided, however, that no price change shall affect purchase orders
offered by Distributor and accepted by Conor prior to the date such price change
becomes effective.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2.



--------------------------------------------------------------------------------

(c) Pricing by Distributor. Distributor shall be free to establish its own
pricing for the Product sold. Distributor shall notify Conor of its pricing, as
in effect from time to time.

(d) Limitations. The ultimate shipment of orders to Distributor shall be subject
to the right and ability of Conor to make such sales and obtain required
licenses and permits, under all decrees, statutes, rules and regulations of the
government of the United States and agencies thereof presently in effect or
which may be in effect hereafter.

(e) Distributor representations. Distributor hereby agrees: (i) to assist Conor
in obtaining any required licenses, permits or approvals or complying with any
other regulatory requirements in the Territory by providing all reasonably
requested support, including but not limited to supplying such documentation or
information as may be requested by Conor; (ii) to comply with such decrees,
statutes, rules and regulations of the government of the United States and
agencies thereof; (iii) to maintain the necessary records to comply with such
decrees, statutes, rules and regulations; (iv) to not re-export any Product
except in compliance with such decrees, statutes, rules and regulations; (v) to
not sell, transfer, or otherwise dispose of the Product in violation of the
export laws of the United States; (vi) to translate to English and provide to
Conor copies of any submissions made in accordance with this Section 2(e) or
Section 30; and (vii) to indemnify and hold harmless Conor from any and all
fines, damages, losses, costs and expenses (including reasonable attorneys’
fees) incurred by Conor as a result of any breach of this subsection or
subsection (f) below by Distributor or any of Distributor’s customers.

(f) Export controls. Distributor hereby expressly acknowledges that the
technical data and the direct product thereof are subject to export controls of
the United States and agrees that neither the technical data nor the direct
product thereof will be transferred, directly or indirectly, to any destination
contrary to the requirements of the law of the United States, including but not
limited to the terms of any export license and the terms of Part 774
(re-exports) of the U.S. Export Administration Regulations. Further, Distributor
hereby provides its assurance that it will not participate in any transaction
which may involve any commodity or technical data, or the direct product
thereof, exported or to be exported from the United States, or in any re-export
thereof, or in any other transaction that is subject to export controls of the
United States, if a person denied export privileges from the United States may
obtain any benefit from or have any interest in, directly or indirectly, these
transactions.

(g) Packing and shipment. Unless Distributor requests otherwise, all Product
ordered by Distributor shall be packed for shipment and storage in accordance
with Conor’s standard commercial practices. It is Distributor’s obligation to
notify Conor of any special packaging requirements (which shall be at
Distributor’s expense). Risk of loss and damage to a Product shall pass to
Distributor upon the delivery of such Product to the common carrier designated
by Distributor FCA (Incoterms 2000). All claims for non-conforming shipments
must be made in writing to Conor within ten (10) days of the passing of risk of
loss and damage, as described above. Any claims not made within such period
shall be deemed waived and released.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3.



--------------------------------------------------------------------------------

(h) Payments. All amounts due and payable with respect to a Product delivered by
Conor in accordance with the preceding subsection shall be paid in full within
thirty (30) days after date of invoice covering such Product. All such amounts
shall be paid in euros by wire transfer, to such bank or account as Conor may
from time to time designate in writing. Whenever any amount hereunder is due on
a Business Day, such amount shall be paid on the next such Business Day. For the
purpose of this Agreement, a “Business Day” shall mean a day on which banks in
Dublin, Ireland are open for business. Amounts hereunder shall be considered to
be paid as of the day on which funds are received by Conor or into Conor’s
account. No part of any amount payable to Conor hereunder may be reduced due to
any counterclaim, set-off, adjustment or other right which Distributor might
have against Conor, any other party or otherwise.

(i) Letter of Credit. For each and every Distributor purchase order submitted
according to Section 2 (a), Distributor shall deliver to Conor, as collateral
for the full and faithful performance by Distributor of all of its obligations
under this Agreement, an irrevocable and unconditional negotiable letter of
credit (the “Letter of Credit”) in the amount of the purchase order (the “LC
Amount”), payable at sight. Such Letter of Credit shall be issued by a solvent
nationally recognized United States or European bank or financial institution
with a long term debt rating of BBB or higher, (as rated by Standard & Poor’s)
or Baa or higher (as rated by Moody’s Investors Service) that has a branch
office in Dublin, Ireland, from which Conor may draw on such Letter of Credit.
The Letter of Credit shall (i) remain valid and subject to the terms of this
Section 2(i) for the term of the Agreement, and if the Letter of Credit is
replaced, renewed, or extended during the term of this Agreement, Distributor
shall deliver a new Letter of Credit or certificate of renewal or extension to
Conor at least thirty (30) days prior to the expiration of the expiring Letter
of Credit, without any action whatsoever on the part of Conor; (ii) be subject
to the Uniform Customs and Practices for Documentary Credits, ICC Publication
No. 500, (iii) be fully assignable by Conor; and (iv) permit partial draws. In
addition to the foregoing, the form and terms of the Letter of Credit (and the
bank issuing the same) shall be acceptable to Conor, in Conor’s sole discretion,
and shall provide, among other things, that: (A) such Letter of Credit shall be
irrevocable, unconditional, and payable at sight; (B) Conor, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the Letter of Credit upon the presentation to the issuing bank of
Conor’s statement that such amount is due to Conor under the terms and
conditions of this Agreement, it being understood that such statement shall be
signed by any member of the senior management of Conor and; (C) the Letter of
Credit will be honored by the issuing bank without inquiry as to the accuracy
thereof and regardless of whether the Distributor disputes the content of such
statement.

(j) Interest. All amounts due and owing to Conor hereunder but not paid by
Distributor on the due date thereof shall bear interest (in euros) at the rate
of the lesser of: (i) [ * ] per annum above the then-current EURIBOR (European
Interbank Offering Rate); and (ii) the maximum lawful interest rate permitted
under applicable law. Such interest shall accrue on the balance of unpaid
amounts from time to time outstanding from the date on which portions of such
amounts become due and owing until payment thereof in full.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4.



--------------------------------------------------------------------------------

(k) Purchase order discrepancy. In the event of any discrepancy between any
purchase order accepted by Conor and this Agreement, the terms of this Agreement
shall govern.

(l) Principle ordering terms. The Product shall be purchased and sold hereunder
on the terms and conditions specified in Conor’s principle ordering terms, as
set forth in Exhibit B. Conor shall have the right to modify such terms and
conditions, on at least thirty (30) days’ prior written notice to Distributor.
In the event of any discrepancy between such terms and conditions and this
Agreement, the terms of this Agreement shall govern.

(m) Fees. Distributor shall pay any and all fees, costs and expenses related to
obtaining any required licenses, permits or approvals in the countries of the
Territory, including any fees, costs and expenses related to or derived from
conducting clinical trials, studies or registries, provided, however, Conor
agrees to pay up to a total of [ * ] euros for fees, costs and expenses related
to or derived from conducting clinical trials, studies or registries.

(n) Sale or import without regulatory approval. Conor shall not be responsible
for any sale or import of the Product into any countries or regions in which the
Product has not received relevant national or supranational regulatory approvals
that are legally required by applicable laws of such country or region.
Distributor hereby agrees to indemnify and hold Conor harmless from any damage,
costs or liabilities (including reasonable attorneys’ fees) arising out of any
claims, demands, suits, or actions, to the extent arising or resulting from any
sale or import into a certain country or region by Distributor without the
necessary regulatory approval.

3. OTHER OBLIGATIONS OF DISTRIBUTOR.

(a) Facilities and resources. Distributor shall employ competent and experienced
service personnel, provide appropriate facilities and resources so as to render
prompt and adequate service to the users of the Product in the Territory, and so
as to comply with all of Distributor’s obligations under this Agreement.
Distributor shall provide adequate and appropriate training to its staff
concerning the Product.

(b) Promotional Materials. Distributor shall use sales and technical literature
as well as promotional artwork and training materials provided by Conor.
Distributor may alter such materials or develop any other materials in
connection with the marketing and distribution of the Product (including but not
limited to product brochures and sales aids), subject to Conor’s review and
written approval prior to any use of such materials. Conor shall retain all
right, title and interest in and to such materials.

(c) Customer Service. Distributor shall provide customer service (including, but
not limited to, taking orders, responding to customer inquiries, fulfilling
requests for quotes on Product pricing, and forwarding Product complaints to
Conor as legally required) on a timely basis and shall provide such assistance
and information to customers as is reasonably requested by Conor.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5.



--------------------------------------------------------------------------------

(d) No debarred or disqualified persons. Distributor warrants that it shall not
employ, contract with, or retain any person directly or indirectly to perform
services under this Agreement if such person is (i) debarred by either the U.S.
Food and Drug Administration under 21 U.S.C. § 335(a) or any equivalent law or
regulation in the Territory, or (ii) disqualified as described in 21 C.F.R. §
812.119, or any equivalent law or regulation in the Territory. In the event that
Distributor becomes aware of the debarment or disqualification of any person
providing services to Distributor which relate to services being provided under
this Agreement, Distributor agrees to notify Conor immediately.

(e) Translations. Distributor shall translate, at its own expense, all user and
technical manuals, and advertising and marketing information into the languages
of its customers and provide Conor with advance copies of all such materials for
approval by Conor. Conor shall own such translations and related intellectual
property rights, but Distributor has a non-exclusive right to use such
translations during the term of this Agreement in connection with its activities
pursuant to this Agreement.

4. CONOR’S OBLIGATIONS.

(a) Assistance. Conor shall provide Distributor with such marketing and
technical assistance and free Product samples as Conor may in its discretion
consider necessary to assist with the promotion of the Product.

(b) Training. Conor shall provide product launch training to Distributor’s
personnel in connection with the marketing, sale, maintenance and support of the
Product.

(c) Maintenance. Conor shall designate maintenance and support personnel to
assist Distributor’s support personnel in providing maintenance and support
services.

5. RELATIONSHIP OF THE PARTIES.

(a) Independent contractor. Distributor shall be considered to be an independent
contractor. The relationship shall not be construed to be that of employer and
employee, nor to constitute a partnership, joint venture or agency of any kind.

(b) Expenses. Distributor agrees to pay, and shall solely bear, all of its
incurred expenses in connection with this Agreement, including without
limitation all travel, lodging and entertainment expenses.

(c) Distributor not to enter contracts that bind Conor. Distributor shall have
no right to enter into any contracts or commitments in the name of, or on behalf
of, Conor, or to bind Conor in any respect -whatsoever.

(d) No obligations to third parties. In addition, Distributor shall not obligate
or purport to obligate Conor by issuing or making any affirmations,
representations, warranties or guaranties with respect to the Product to any
third party.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6.



--------------------------------------------------------------------------------

6. BEST EFFORTS.

(a) Distributor to use best efforts. Distributor agrees, for the term of and
subject to the provisions of the term of this Agreement, to use its best efforts
to promote and market the Product to the maximum number of customers in the
Territory. Distributor and Conor shall mutually agree in writing on the sales
promotion activities and performance objectives to be met by Distributor for
Conor’s fiscal year. Distributor shall provide Conor with an annual analysis of
the market, including market size, market share data, and competitive
activities. Such information shall be provided to enable Conor in developing the
global marketing and business plans for the mutual advantage of Distributor and
Conor. Upon signing this Agreement, Distributor and Conor will jointly establish
Distributor’s performance objectives for Conor’s fiscal year. The establishment
of performance objectives will be repeated annually. The established performance
objectives will become a part of this Agreement, and will be attached hereto as
Exhibit C.

(b) Failure to use best efforts. Failure to meet any minimum established
performance objectives shall constitute a material breach of this Agreement for
the purposes of Article 14.

7. REPORTING.

(a) Customer reports. Distributor shall provide Conor with written quarterly
reports, which shall include customer call reports, business trends, sales
forecasts for the significant customers in the Territory, market forecasts and
other reports requested by Conor.

(b) Adverse Event Reporting. Distributor shall notify Conor immediately of
(i) all adverse comments or complaints by Distributor’s customers regarding the
Product, including comments regarding the Product’s quality, stability,
contamination, potency, condition, packaging, or any other attributes or
defects, and (ii) all adverse events and adverse reactions that may be
attributable to a customer’s use of the Product, whether or not Distributor can
confirm that the event is actually associated with the Product, and whether or
not Distributor can confirm that the event was due to improper dosing or other
negligence on the part of the physician or patient. Distributor shall provide
Conor with information regarding the reporting requirements in the Territory.

(c) Alleged Defects. In the event of an actual or alleged malfunction or defect
of a Product, Distributor or its representatives or agents shall not make any
statement as to the cause, prior to receiving Conor’s written analysis of such
malfunction or defect, and shall thereafter make no statements contrary to or
inconsistent with the results of such analysis.

(d) Product Recall. If either Party believes that a recall of any Product in the
Territory is desirable or required by law in the Territory or elsewhere, it
shall immediately notify the other Party. The Parties shall then discuss
reasonably and in good faith whether such recall is appropriate or required and
the manner in which such recall should be handled.

(e) Remedial Actions. It is Conor’s exclusive right to issue recalls, safety
alerts, advisory notices or similar remedial actions with respect to the
Product. In the event of such remedial action, Distributor will support and
fully cooperate with Conor to comply with applicable laws and regulations, and
Distributor will notify its customers and, upon Conor’s request, retrieve the
identified Product.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7.



--------------------------------------------------------------------------------

8. FIELD ASSISTANCE. Conor shall provide, in its discretion, appropriate field
technical assistance to Distributor and Distributor’s customers.

9. TRADEMARKS, SERVICE MARKS AND OTHER INTELLECTUAL PROPERTY.

(a) Intellectual Property. Distributor may use Conor’s trade names, trademarks
and service marks that are designated by Conor for each Product (the “Conor
Intellectual Property”) on a non-exclusive basis in the Territory, only for the
duration of this Agreement and solely in connection with selling, marketing and
distributing the Product in accordance with this Agreement. Distributor shall,
upon Conor’s request, cooperate with Conor in any action necessary or desirable
to register with the appropriate governmental agencies any Conor trademark used
or proposed to be used hereunder, and to protect any Conor trademark proposed to
be used. Distributor shall not at any time do or permit any act to be done which
may in any way impair the rights of Conor in the Conor Intellectual Property or
the value of the Conor Intellectual Property.

(b) Quality Control. In order to comply with Conor’s quality control standards,
Distributor shall: (i) use the Conor Intellectual Property in compliance with
all relevant laws and regulations; (ii) accord Conor the right to inspect during
normal business hours, without prior advance notice, Distributor’s facilities
used in connection with efforts to store or sell the Product in order to confirm
that Distributor’s use of such Conor Intellectual Property is in compliance with
this provision; and (iii) not modify any of the Conor Intellectual Property in
any way and not use any of the Conor Intellectual Property on or in connection
with any goods or services other than the Product.

(c) Inventions. Any inventions made, developed, conceived, or reduced to
practice by Distributor that relate to the Product (including any associated
delivery systems), and any intellectual property relating thereto, shall be
owned solely by Conor. Distributor hereby assigns and transfers to Conor all
right, title, and interest in and to such inventions and related intellectual
property and agrees to take all further acts reasonably required to evidence
such assignment and transfer to Conor, all at Conor’s expense. Conor hereby
grants to Distributor a nonexclusive, royalty-free, nontransferable,
nonsublicenseable license to such inventions made by Distributor for uses other
than in the Product and associated delivery systems.

(d) Notice of Intellectual Property Infringement. Distributor shall promptly
notify Conor in writing of any patent or copyright infringement or unauthorized
use of Conor trade secrets or trademarks in the Territory of which Distributor
becomes aware. Conor shall have the exclusive right in its sole discretion to
institute any proceedings against such third party in its name and on its
behalf. Distributor shall cooperate fully with Conor in any legal action taken
by Conor against such third parties, provided that Conor shall pay all expenses
of such action and all damages relating to damage suffered personally by Conor
which may be awarded or agreed upon in settlement of such action shall accrue to
Conor.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8.



--------------------------------------------------------------------------------

10. COVENANT NOT TO COMPETE. During the term of this Agreement, Distributor
shall not market directly or indirectly in the Territory any drug-eluting stent
products. In the event the Distributor breaches the terms of this Section 10,
Distributor’s appointment as exclusive distributor of the Product under
Section 1(a) will convert to an appointment as a non-exclusive distributor of
the Product, which remedy shall not be exclusive of, and shall be in addition
to, any other remedies available to Conor at law or in equity with respect to
such breach.

11. LIMITED WARRANTY.

(a) Representations by Conor. As to all components of the Product manufactured
by Conor, Conor warrants that, at the time of shipment, the Product supplied by
Conor hereunder (i) shall meet the Product specifications agreed to in writing
by the parties, (ii) shall not be adulterated or misbranded within the meaning
of the U.S. Food, Drug and Cosmetic Act (the “Act”) or other applicable laws
that are equivalent thereto in the Territory, and in which the definitions of
adulteration and misbranding are substantially the same as those contained in
the Act, (iii) shall be manufactured in accordance with Good Manufacturing
Practices as defined in the Act and the World Health Organization Guidelines;
provided, however, that Conor shall not be liable for any of the foregoing with
respect to any product labeling or package inserts to be provided or used by
Distributor, or any translation thereof, or for any noncompliance with the
foregoing due to the handling or packaging of the Product by Distributor.

(b) Limitations. Under no circumstances shall the warranties set forth in
Section 11(a) apply to any Product which has been used with unapproved
components or to any Product which has been customized or modified, damaged,
reused, or misused. In the event that the warranties set forth in Section 11(a)
are breached and Conor is responsible for such breach, Conor will replace the
defective product at no cost to Distributor. THE PROVISIONS OF THE FOREGOING
WARRANTIES ARE IN LIEU OF ANY OTHER WARRANTY, WHETHER EXPRESS OR IMPLIED,
WRITTEN OR ORAL (INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE). CONOR’S LIABILITY ARISING OUT OF THE MANUFACTURE, SALE OR
SUPPLY OF THE PRODUCT UNDER THIS AGREEMENT OR THE USE OR DISPOSITION OF THE
PRODUCT BY DISTRIBUTOR OR ITS CUSTOMER, WHETHER BASED UPON WARRANTY, CONTRACT,
TORT OR OTHERWISE, SHALL NOT EXCEED THE ACTUAL PURCHASE PRICE PAID BY
DISTRIBUTOR FOR THE PRODUCT. IN NO EVENT SHALL CONOR BE LIABLE TO DISTRIBUTOR OR
ANY OTHER PERSON OR ENTITY FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE
DAMAGES) ARISING OUT OF THE MANUFACTURE, SALE OR SUPPLY OF THE PRODUCT EVEN IF
CONOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSSES.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9.



--------------------------------------------------------------------------------

12. REPRESENTATIONS BY DISTRIBUTOR; DISTRIBUTOR COVENANTS.

(a) Distributor hereby represents and warrants to Conor that, as of the
Effective Date:

(i) it is qualified and permitted to enter into this Agreement and that the
terms of this Agreement do not conflict with and are not inconsistent with any
other of its contractual obligations;

(ii) it is validly existing and in good standing as a corporation under the laws
of India, and has all necessary corporate power to perform its obligations under
this Agreement and its financial resources are sufficient to enable it to
perform all of its obligations under this Agreement;

(iii) it has not at any time in the past three (3) years been involved, and is
not currently involved, in any litigation or disciplinary action relating to the
sale of medical devices before a regulatory authority or under the laws of any
country, and to its knowledge no such proceedings are anticipated to commence
during the term of this Agreement;

(iv) it has sufficient personnel and capacity to perform its obligations under
this Agreement; and

(v) it owns or controls sufficient rights for it to perform its obligations
under this Agreement.

(b) Distributor hereby covenants that Distributor (a) shall store the Product in
accordance with the storage specifications that Conor will provide in writing,
and in accordance with all applicable laws, rules and regulations in the
Territory, (b) shall distribute and ship the Product within the Territory in
accordance with Conor’s packaging, shipping and distribution specifications for
the Product that Conor will provide in writing, and in accordance with all laws,
rules and regulations in the Territory, (c) shall not sell any Product with an
expired shelf life, and shall dispose of any such expired Product in the manner
required by Conor, and in accordance with all laws, rules and regulations in the
Territory, (d) shall not adulterate or misbrand the Product, or engage in any
activity that could or does render the Product adulterated or misbranded, and
(e) shall maintain all necessary records for compliance with all laws, rules and
regulations in the Territory.

13. INDEMNIFICATION IN FAVOR OF CONOR.

(a) Indemnification. Distributor shall indemnify, protect and save Conor, its
Affiliates (as defined below) and all officers, directors, employees and agents
thereof (hereinafter referred to as “Indemnitees”) harmless from all claims,
demands, suits or actions (including attorneys’ fees incurred in connection
therewith) which may be asserted against Conor for any kind of damages,
including without limitation damage or injury to property or persons and
incidental and consequential damages, which may be sustained by any third party
or any of the Indemnitees arising out of or incident to the conduct of
Distributor’s operations under this Agreement. For the purpose of this
Agreement, “Affiliate” shall mean, with respect to a party, any company, natural
person, partnership or

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10.



--------------------------------------------------------------------------------

other business entity that controls, is controlled by, or is under common
control with such party, where the term “controls” denotes the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of an entity, or the possession, directly
or indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise
(with correlative definitions for the terms “controlled by” and “common
control”).

(b) Insurance. During the term of this Agreement and for four (4) years
thereafter, Distributor shall maintain an insurance policy issued by a reputable
insurance company, naming Conor as an additional insured, which policy shall
insure against any and all claims, liabilities, costs or expenses resulting from
or caused by (or claimed to be resulting from or caused by) any use or operation
of any products sold by Distributor in the amount of at least [ * ] euros per
claim, and [ * ] euros for claims in the aggregate.

14. TERMINATION.

(a) Term. The term of this Agreement shall begin on April 1, 2006 (the
“Effective Date”) and shall terminate, unless terminated earlier pursuant to the
terms of this Section, on December 31, 2008 (the “Term”). The Term shall be
renewable for additional one (1) year terms on the mutual written agreement of
the Parties. Approximately three (3) months prior to the end of the Term, the
parties will discuss the possible extension or renewal of this Agreement, which
will be based on a mutually acceptable performance objective.

(b) Termination. Conor may terminate this Agreement at any time upon ninety
(90) days written notice to Distributor.

(c) Termination for material breach. Upon the occurrence of a material breach or
default as to any obligation hereunder by either party and the failure of the
breaching party to cure such material breach or default within thirty (30) days
after receiving written notice thereof from the non-breaching party, this
Agreement may be terminated by the non-breaching party by giving written notice
of termination to the breaching party, such termination being immediately
effective upon the giving of such notice of termination. Material breach
includes, but is not limited to the following: (i) breach by Distributor of the
provisions set forth in Article 1 above; (ii) impairment by Distributor of
Conor’s rights in the Conor Intellectual Property, in violation of Article 9
above; (iii) breach by Distributor of the Foreign Corrupt Practices Act;
(iv) failure of Distributor to make any payments timely and in accordance with
this Agreement; (v) failure to establish and maintain clinical specialists and a
sales organization to adequately and effectively sell the Product within the
Territory; (vi) failure to use best efforts or order minimum quantities in
accordance with Section 6(a) and Exhibit C; (vii) engaging in any act that is
detrimental to Conor, the Product, or Conor’s reputation; or (viii) any breach
of any covenant, representation or warranty in this Agreement, including but not
limited to Sections 2(e), 3(a), 5(b), 5(d) and Article 12.

(d) Change of Control of Distributor. In the event of a Change of Control of the
Distributor, Conor may terminate this Agreement by giving written notice of
termination to Distributor, such termination being immediately effective upon
the giving of such notice of termination.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11.



--------------------------------------------------------------------------------

(e) Bankruptcy. Upon the filing of a petition in bankruptcy, insolvency or
reorganization against or by either party, or either party becoming subject to a
composition for creditors, whether by law or agreement, or either party going
into receivership or otherwise becoming insolvent (the “Insolvent Party”), this
Agreement may be terminated by the other party by giving written notice of
termination to the Insolvent Party, such termination immediately effective upon
the giving of such notice of termination.

(f) No compensation. In the event of a termination pursuant to any of
subsections (b), (c), (d), or (e) above or upon expiration of this Agreement
pursuant to subsection (a) above, Conor shall not have any obligation to
Distributor, or to any employee of Distributor, for compensation or for damages
of any kind, whether on account of the loss by Distributor or such employee of
present or prospective sales, investments, compensation or goodwill.
Distributor, for itself and on behalf of each of its employees, hereby waives
any rights which may be granted to it or them under the laws and regulations of
the Territory or otherwise which are not granted to it or them by this
Agreement. Distributor hereby indemnifies and holds Conor harmless from and
against any and all claims, costs, damages and liabilities whatsoever asserted
by any employee, agent or representative of Distributor under any applicable
termination, labor, social security or other similar laws or regulations.

(g) Payments owed on termination. Termination of this Agreement shall not affect
the obligation of Distributor to pay Conor all amounts owing or to become owing
as a result of the Product tendered or delivered to Distributor on or before the
date of such termination, as well as interest thereon to the extent any such
amounts are paid after the date they became or will become due pursuant to this
Agreement.

(h) Transfer of Licenses, Permits and Approvals. Upon termination of this
Agreement, Distributor shall transfer, if legally able to do so, to Conor any
and all licenses, permits and approvals that Distributor obtained in accordance
with Section 30.

(i) Surviving provisions. Notwithstanding anything else in this Agreement to the
contrary, the parties agree that Sections 2(e), 2(f), 3(b) and Articles 7 (as to
the Product sold during the term), 9, 11(b), 13, 14, 15, 19, 20, 22, 24, 26, 27,
30, and 31 shall survive the termination or expiration of this Agreement, as the
case may be, to the extent required thereby for the full observation and
performance by any or all of the parties hereto.

15. SELL-OFF PERIOD; REPURCHASE OF INVENTORY.

(a) Sell-Off Period. Upon termination or expiration of this Agreement other than
by Conor pursuant to Section 14(c) or Section 14(d), Distributor shall have the
right to sell off its remaining inventory of the Product on a non-exclusive
basis for four (4) months after such termination or expiration or for so long as
such inventory exists, whichever is shorter; provided, however, that Distributor
shall comply with all terms and conditions of this Agreement, including those
that restrict reselling activities, in effect immediately prior to termination
or expiration. Distributor’s rights under this Section 15(a) are expressly
subject to Conor’s option to repurchase Distributor’s inventory of the Product,
as set forth in Section 15(b).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12.



--------------------------------------------------------------------------------

(b) Option to repurchase. Upon either termination or expiration of this
Agreement, as the case may be, Conor shall have the option to repurchase
Distributor’s inventory of the Product, which option must be exercised in
writing within thirty (30) days after such termination or expiration. If Conor
so exercises such option, Conor shall repurchase Distributor’s inventory of
Products that are saleable and in the original packages and unaltered from their
original form and design, subject to Conor’s inspection, test, and acceptance.

(c) Repurchase price. Any such repurchase of Distributor’s inventory of Products
shall be at [ * ]. Repurchased inventory shall be shipped by Distributor freight
prepaid, according to Conor’s instructions. Conor shall pay Distributor for such
repurchased Products within thirty (30) days after Conor receives those Products
in one of its facilities.

16. PUBLICITY. Distributor agrees that any publicity or advertising which shall
be released by it in which Conor is identified in connection with the Products
shall be in accordance with the terms of this Agreement and with any information
or data which Conor has furnished in connection with this Agreement. Copies of
all such publicity and advertising shall be forwarded promptly to Conor.

17. MODIFICATION. No modification or change may be made in this Agreement except
by written instrument duly signed by Distributor and by a duly authorized
representative of Conor.

18. ASSIGNMENT. Distributor may not assign all or any part of its rights and
obligations under this Agreement to anyone without the prior written consent of
the Conor. Conor may assign its rights and obligations under this Agreement to
(a) any of its Affiliates, (b) any person or entity to whom Conor licenses or
otherwise transfers the right to manufacture Product (subject to appropriate
written notice to Distributor to facilitate any necessary change in Government
Approvals), or (c) any person or entity with which Conor is merged or by which
it is acquired or which purchases all or substantially all of its assets;
provided that any such assignee agrees to abide and perform all Conor’s
obligations and duties under this Agreement. Conor shall notify Distributor of
any such assignment. Any prohibited assignment shall be null and void.

19. NOTICE. All notices given under this Agreement shall be in writing and shall
be addressed to the parties at their respective addresses set forth below:

IF TO DISTRIBUTOR:

INTERVENTIONAL TECHNOLOGIES LIMITED

Mumbai, India 201, Steel House, 2nd Floor 24,

Mahal Industrial Estate, Mahakali Caves Road,

Andheri(E) Mumbai-400 093 India

Fax: 001-91-22-26873706

Attention: Vali Kasim

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13.



--------------------------------------------------------------------------------

IF TO CONOR:

CONOR MEDSYSTEMS IRELAND LIMITED

IDA Business and Technology Park, Garrycastle

Athlone, County Westmeath, Ireland

Fax: +353 (0) 9064 71100

Attention: James Hallums

Either party may change its address or its telecopy or fax number for purposes
of this Agreement by giving the other party written notice of its new address or
telecopy number. Any such notice if given or made by registered or recorded
delivery international air mail letter shall be deemed to have been received on
the earlier of the date actually received and the date fifteen (15) calendar
days after the same was posted (and in providing such it shall be sufficient to
prove that the envelope containing the same was properly addressed and posted as
aforesaid) and if given or made by telecopy transmission shall be deemed to have
been received at the time of dispatch, unless such date of deemed receipt is not
a Business Day, in which case the date of deemed receipt shall be the next such
succeeding Business Day.

20. WAIVER. None of the conditions or provisions of this Agreement shall be held
to have been waived by any act or knowledge on the part of either party, except
by an instrument in writing signed by a duly authorized officer or
representative of the parties. Further, the waiver by either party of any right
hereunder or the failure to enforce at any time any of the provisions of this
Agreement, or any rights with respect thereto, shall not be deemed to be a
waiver of any other rights hereunder or any breach or failure of performance of
the other party.

21. VALIDITY. Distributor warrants that this Agreement is lawful and may be
performed in accordance with its terms under all laws in force in India and all
of the countries comprising the Territory at the time of execution of this
Agreement. Conor and Distributor covenant and warrant that they will each advise
the other of any changes in the respective laws of which they become aware which
might or will impair the validity of all or any part of this Agreement.

22. CONSTRUCTION OF AGREEMENT AND RESOLUTION OF DISPUTES. This Agreement shall
be interpreted in accordance with the commonly understood meaning of the English
words and phrases hereof in United Kingdom, and it and performance of the
parties hereto shall be construed and governed according to the laws of the
United Kingdom, without regard to conflicts of law principles that would provide
for application of the law of a jurisdiction outside of the United Kingdom. The
Parties agree that the United Nations Convention on Contracts for the
International Sale of Goods (CISG) does not apply to this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14.



--------------------------------------------------------------------------------

(a) Right to judicial proceedings. Each party shall have the right to institute
judicial proceedings against the other party or anyone acting by, through or
under such other party, in order to enforce the instituting party’s rights
hereunder through reformation of contract, specific performance, injunction or
similar equitable relief.

(b) Jurisdiction. The parties irrevocably submit to the jurisdiction of the
state and federal courts of the United Kingdom; provided, however, that nothing
herein shall preclude either party from instituting proceedings against the
other party or anyone acting by, through or under the other party in any place
which may have jurisdiction for the purpose of protecting and enforcing such
party’s rights either hereunder or pursuant to any other agreements, documents,
instruments or otherwise.

(c) Service by mail. In the alternative, service of process may be made by
postage prepaid registered or recorded delivery air-mail letter transmitted by
either party to the other party at the address for notices set forth above for
such other party with a duplicate copy sent by postage prepaid registered or
recorded delivery air mail letter to the agent appointed by such other party
hereunder.

(d) Waiver of objection. Each party hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding relating to this Agreement in United Kingdom and further irrevocably
waives any claim that the United Kingdom is not a convenient forum for any such
suit, action or proceeding.

23. CONOR OFFICE IN THE TERRITORY. Conor may from time to time maintain an
office at one or more locations in or near the Territory. Personnel associated
with such office or offices shall be authorized to and may, from time to time,
act on behalf of Conor and shall be entitled to exercise all of the rights of
Conor under this Agreement. Such personnel shall be entitled to all information
with respect to all matters relevant to Distributor’s performance under the
Agreement, and Distributor shall at all times cooperate with such personnel with
respect to all such matters.

24. CONFIDENTIALITY MAINTAINED.

(a) Proprietary Information. Distributor agrees that Conor has a proprietary
interest in any information provided to Distributor by Conor, whether in
connection with this Agreement or otherwise, whether in written or oral form,
which is (i) a trade secret, confidential or proprietary information, and
(ii) not publicly known (the “Proprietary Information”). Distributor shall
disclose the Proprietary Information only to those of its agents and employees
to whom it is necessary in order to carry out their duties properly as limited
by the terms and conditions hereof. Both during and after the term of this
Agreement, all disclosures by Distributor to its agents and employees shall be
held in strict confidence by such agents and employees. During and after the
term of this Agreement, Distributor, its agents and employees shall not use the
Proprietary Information for any purpose other than in connection with
Distributor’s sale and distribution of the Products in the Territory pursuant to
this Agreement. Distributor shall, at its expense, return to Conor the
Proprietary Information as soon as practicable after the termination or
expiration of this

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15.



--------------------------------------------------------------------------------

Agreement. All such Proprietary Information shall remain the exclusive property
of Conor during the term of this Agreement and thereafter. This Section 24(a)
shall also apply to any consultants or subcontractors that Distributor may
engage in connection with its obligations under this Agreement.

(b) Permitted disclosure. Notwithstanding anything contained in this Agreement
to the contrary, Distributor shall not be liable for a disclosure of the
Proprietary Information of Conor, solely to the extent that the information so
disclosed: (i) was in the public domain at the time of disclosure without breach
of this Agreement; or (ii) was known to or contained in the records of
Distributor from a source other than Conor at the time of disclosure by Conor to
Distributor and can be so demonstrated by competent written records; or
(iii) was independently developed and is so demonstrated promptly upon receipt
of the documentation and technology by Distributor; or (iv) becomes known to
Distributor, without any restrictions on further disclosure, from a source other
than Conor without breach of this Agreement by Distributor and can be so
demonstrated by competent written records.

25. ENTIRE AGREEMENT. This Agreement, including all Exhibits and appendices
hereto, supersedes, terminates and cancels any previous agreements or
understandings, including the International Distribution Agreement between Conor
and Distributor, dated July 1, 2004 (except for the surviving provisions of that
agreement which shall continue to survive), whether oral, written or implied,
heretofore in effect and sets forth the entire agreement between Conor and
Distributor with respect to the subject matter hereof.

26. NO RIGHTS BY IMPLICATION. No rights or licenses with respect to the Products
or the Conor Intellectual Property are granted or deemed granted hereunder or in
connection herewith, other than those rights expressly granted in this
Agreement.

27. RESPONSIBILITY FOR TAXES. Taxes, whether in India or any other country, now
or hereafter imposed with respect to the transactions contemplated hereunder
(with the exception of income taxes or other taxes imposed upon Conor and
measured by the gross or net income of Conor) shall be the responsibility of
Distributor, and if paid or required to be paid by Conor, the amount thereof
shall be added to and become a part of the amounts payable by Distributor
hereunder.

28. MODIFICATION OF PRODUCTS. Distributor may not customize, modify or have
customized or modified any Product unless it obtains the prior written consent
of Conor, which consent may be withheld in the sole discretion of Conor. Any
unauthorized customizing or modification of any Product by Distributor or any
third party shall relieve Conor from any obligation it would otherwise have had
with respect to such Product under the warranties described herein.

29. FORCE MAJEURE.

(a) No liability for damages. Neither Conor nor Distributor shall be liable in
damages, or shall be subject to termination of this Agreement by the other
party, for any delay or default in performing any obligation hereunder if that
delay or default is due to any

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16.



--------------------------------------------------------------------------------

cause beyond the reasonable control and without fault or negligence of that
party; provided that, in order to excuse its delay or default hereunder, a party
shall notify the other of the occurrence or the cause, specifying the nature and
particulars thereof and the expected duration thereof; and provided, further,
that within fifteen (15) calendar days after the termination of such occurrence
or cause, such party shall give notice to the other party specifying the date of
termination thereof. All obligations of both parties shall return to being in
full force and effect upon the termination of such occurrence or cause
(including without limitation any payments which became due and payable
hereunder prior to the termination of such occurrence or cause).

(b) Cause beyond reasonable control. For the purposes of this Section, a “cause
beyond the reasonable control” of a party shall include, without limiting the
generality of the phrase, any act of God, act of any government or other
authority or statutory undertaking, industrial dispute, fire, explosion,
accident, power failure, flood, riot or war (declared or undeclared).

30. COMPLIANCE WITH LAWS. Each of Distributor and Conor covenants that all of
its activities under or pursuant to this Agreement shall comply with all
applicable laws, rules and regulations. In particular, but without limitation,
Distributor shall assist Conor in obtaining all licenses, permits and approvals
which are necessary or advisable for sales of the Products in the Territory and
for the performance of its duties hereunder, unless laws or regulations of a
country in the Territory require that the Distributor obtain such licenses,
permits or approvals; in that event, Distributor shall obtain the license,
permit or approval. For clarity, all licenses, permits or approvals shall be
held by or in the name of Conor unless laws or regulations of a country in the
Territory require that the Distributor obtain such licenses, permits or
approvals, in that event, Distributor shall obtain the licenses, permit or
approval.

31. SEVERABILITY. If any provision of this Agreement is declared invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court. The parties shall consult and use their
best efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such invalid or unenforceable provision in light of
the intent of this Agreement.

32. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

33. PERFORMANCE BY AFFILIATES. The Parties recognize that Conor may perform some
or all of its obligations, or exercise some of all of its rights, under this
Agreement through one or more of its Affiliates. Any reference to Conor in this
Agreement shall be deemed to include any such Affiliates of Conor so engaged by
Conor as it deems appropriate in light of the particular facts and
circumstances.

{SIGNATURE PAGE FOLLOWS}

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement.

 

DISTRIBUTOR:   INTERNATIONAL TECHNOLOGIES LIMITED   By:   /s/ V. M. Kasim  
18/5/06   Name:   Mr. V. M. Kasim, M.D.     Title:   M.D. & Chairman   CONOR:  
CONOR MEDSYSTEMS IRELAND LTD.     By:   /s/ Heather Turner     Name:   Heather
Turner     Title:   Director       Hamilton, Bermuda   4/27/06

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18.



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT CLASS AND PRICE LIST

 

PRODUCT

   PRICE (EUROS)

Conor cobalt chrome stent with paclitaxel

   [ * ]

Company may increase Product price no more than [ * ] in any calendar year.

The Product price is established in conjunction with Section 2 this agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19.



--------------------------------------------------------------------------------

EXHIBIT B

PRINCIPLE ORDERING TERMS

1. V.A.T., Taxes and Duties. All prices quote exclude V.A.T., state, federal and
governmental taxes and duties, and Interventional Technologies Limited (BUYER)
will be liable for such taxes if applicable.

2. Delivery charges. All the prices, unless otherwise agreed between the
parties, do not include delivery charges (prices are considered FCA —Incoterms
2000 Conor’s Plants). RI BUYER shall specify the carrier on each purchase order.

3. Purchase Orders. The BUYER shall submit purchase orders for the Products in
writing which, at minimum, shall set forth:

(a) an identification of the Products ordered (Conor’s catalog number);

(b) quantity per each product;

(c) requested delivery date

(d) any special shipping and packaging instructions; and

(e) shipping address.

4. Acceptance and Confirmation of Orders. On receipt of an order, a detailed
proforma invoice (Order Confirmation) is faxed to the BUYER as an order
acknowledgement.

5. Modifications of Orders. No accepted and confirmed purchase orders shall be
modified or cancelled except upon the written agreement of both parties.

6. Quantities Required. Products to be purchased by the BUYER must be at least [
* ] per catalog number in order to facilitate the storage and shipping
conditions of the Products.

7. Complete Orders. Purchase orders are considered shipped complete when the
quantity invoiced is the same as the ordered quantity.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20.



--------------------------------------------------------------------------------

EXHIBIT C

MINIMUM QUARTERLY PURCHASE ORDERS

(IN UNITS)

AGREEMENT YEAR 2006

 

Product

   Q2   Q3   Q4

Conor cobalt chrome stent with paclitaxel

   [ * ]   [ * ]   [ * ]

AGREEMENT YEAR 2007

 

Product

   Q1   Q2   Q3   Q4

Conor cobalt chromium stent with paclitaxel

   [ * ]   [ * ]   [ * ]   [ * ]

AGREEMENT YEAR 2008

 

Product

   Q1   Q2   Q3   Q4

Conor cobalt chromium stent with paclitaxel

   [ * ]   [ * ]   [ * ]   [ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21.